 

SECURITY AGREEMENT

 

THIS AGREEMENT is effective the 8th day of January, 2016 and is entered into by
and between Pamela Barnhill, as Trustee of INNSUITES HOSPITALITY TRUST, an Ohio
unincorporated real estate investment trust (the “Trust”), and IBC HOTELS, LLC,
an Arizona limited liability company (“IBC”), whose addresses are 1625 E
Northern Avenue, Suite # 105 Phoenix, Arizona 85020 (hereinafter the Trust and
IBC are collectively referred to as either “Borrower” or “Debtor”), in favor of
LAURENCE HOLDINGS LIMITED, an Ontario corporation, whose address is 403-150
Caroline Street, South Waterloo, Ontario, Canada N2L 0A5 (hereinafter referred
to as the “Secured Party”).

 

W I T N E S S E T H:

 

WHEREAS, Borrower has executed a purchase money Promissory Note dated effective
January 8, 2016 in the original principal amount of $400,000.00 United States
Dollars (“USD”) (hereinafter referred to as the “Note”) in favor of the Secured
Party; and

 

WHEREAS, as a further inducement to the Secured Party to accept the Note from
Borrower, and in order to evidence further the security interest held by the
Secured Party in certain tangible and intangible assets of Borrower, Borrower
desires to grant a security interest in favor of Secured Party and desires to
evidence such grant and pledge by executing a Security Agreement in favor of the
Secured Party.

 

NOW THEREFORE, for good and valuable consideration in hand paid and received,
including the mutual promises and sums of money set forth herein and in the
Note, the receipt and sufficiency of which are hereby acknowledged, the parties
hereto agree as follows:

 

The above recitals are affirmed as being true and correct and are hereby
incorporated herein by reference.

 

SECTION 1. Grant of Security. Borrower hereby assigns, hypothecates, and pledges
to the Secured Party and hereby grants, conveys, sets over, and assigns to the
Secured Party a first priority and continuing security interest in all of
Borrower’s present and future right, title, and interest in and to the following
property (hereinafter referred to as the “Collateral”) as described on, attached
hereto, and incorporated herein by reference as SCHEDULE “1.”

 

SECTION 2. Security for Obligations. The Collateral secures the payment of the
obligation, as evidenced by the Note, and renewals and extension thereof, of
Borrower to the Secured Party under the Note, or otherwise, whether for
principal, interest, fees, or expenses, including but not limited to attorneys’
fees and costs and including appellate attorneys’ fees and costs (all such
obligations being hereinafter collectively referred to as the “Obligations”).

 

SECTION 3. Representations and Warranties. Borrower represents and warrants to
the Secured Party as follows:

 

(a) This Agreement is a legal, valid and binding obligation of Borrower
enforceable against Borrower in accordance with its respective terms.

 



 Page 1 of 19 

   

 

(b) The chief place of business of each Borrower is located at the addresses
specified on page 1 above. For the first six months after the Borrower’s
acquisition of the assets of International Vacation Hotels, Inc. an additional
office of the Borrower will be located at 12750 Merit Drive Suite 1431 Dallas,
Texas 75251 which is anticipated to be closed on or before June 11, 2016.

 

(c) Borrower owns the Collateral free, clear, and unencumbered by any lien,
security interest, or charge, except for the security interest created by this
Agreement. No effective financing statement or other instrument similar in
effect covering all for any part of the Collateral is on file in any recording
office, expect such as may have been filed in favor of the Secured Party.

 

(d) This Agreement, together with the filing of a UCC-1 Financing Statement,
creates a valid and first priority perfected security interest in the
Collateral, securing the payment of the Obligations. The “debtor” for InnSuites
Hospitality Trust under Ohio law is deemed to be IBC Hotels, LLC, a subsidiary
of InnSuites Hospitality Trust, with an address at 1625 E Northern Avenue, Suite
#105, Phoenix, Arizona 85020.

 

(e) No authorization, approval, or other action by and no notice to or filing
with any governmental authority or regulatory body is required either (i) for
the grant by Borrower of the security interest granted hereby or for the
execution, delivery or performance of the terms of this Agreement by Borrower or
(ii) for the perfection of or the exercise by the Secured Party of Secured
Party’s rights and remedies hereunder.

 

SECTION 4. Further Assurances.

 

(a) Borrower shall at Borrower’s own expense promptly execute and deliver all
further instruments and documents and take all further action that may be
necessary or desirable or that the Secured Party may request in order to perfect
and protect any security interest granted or purported to be granted hereby or
to enable the Secured Party to exercise and enforce its rights and remedies
hereunder with respect to any Collateral. Without limiting the generality of the
foregoing, Borrower shall execute and file such financing or continuation
statements, or amendments thereto, and such other instruments or notices, as may
be necessary, or desirable or as Secured Party may request in order to perfect
and preserve the security interests granted or purported to be granted hereby
or, alternatively, Borrower expressly grants and extends to Secured Party the
authority to file such financing or continuation statements or amendments as
Secured Party deems appropriate.

 

(b) Borrower will furnish to the Secured Party upon request and/or at such
intervals as the Secured Party may establish statements and schedules further
identifying and describing the Collateral and such other reports in connection
with the Collateral as the Secured Party may reasonably request all in
reasonable detail.

 

SECTION 5. Inventory. Borrower shall:

 

(a) Keep the Inventory (other than Inventory sold in the ordinary course of
business) at the place therefor specified in Section 3(b) or upon thirty (30)
days prior written notice to Secured Party at such other place or places in
jurisdictions where all action shall have been taken to perfect the security
interest of the Secured Party in such Inventory at the new locations; and

 

(b) Pay promptly when due all property and other taxes, assessments, and
governmental charges or levies imposed upon and all claims (including claims for
labor, materials, and supplies) against the Inventory, except to the extent the
validity thereof is being contested in good faith by appropriate proceedings.

 



 Page 2 of 19 

   

 

(c) The term Inventory shall be defined as set forth in the Statutes of the
State of New York.

 

SECTION 6. Insurance. Borrower shall at its own expense maintain in force
insurance with respect to the Collateral in such amounts, against such risks, in
such form, and with such insurers, as shall be selected by Borrower and approved
by the Secured Party. Borrower shall, if so requested by the Secured Party,
deliver to the Secured Party original or duplicate policies or certificates of
such insurance and, as often as the Secured Party may reasonably request, a
report of a reputable insurance broker with respect to such insurance. If
requested by the Secured Party, at any time the Secured Party shall be named as
an additional insured and loss payee on said insurance policies.

 

SECTION 7. Transfers and Other Liens. Borrower shall not:

 

(a) Sell, transfer, convey, lease, assign (by operation of law or otherwise) or
otherwise dispose of all or any part of Borrower’s interest in any portion of
the Collateral (other than the sale of Inventory in the ordinary course of
Borrower’s business); or

 

(b) Create or suffer to exist any lien, security interest or other charge or
encumbrance (except for the security interest created by this Agreement) upon or
with respect to any of the Collateral to secure the debt of any person or
entity.

 

SECTION 8. Secured Party May Perform. In the event Borrower fails to perform any
agreement contained herein which is deemed an Event of Default, as hereinafter
defined, the Secured Party may itself perform, or cause performance of, such
agreement; and the expenses of the Secured Party incurred in connection
therewith shall be payable by Borrower under Section 13.

 

SECTION 9. The Secured Party’s Duties. The powers conferred on the Secured Party
hereunder are discretionary and are solely to protect the Secured Party’s
interest in the Collateral and shall not impose any duty upon the Secured Party
to exercise any such powers. Except for the safe custody of any Collateral in
the Secured Party’s possession and the accounting for moneys actually received
by it hereunder, the Secured Party shall have no duty as to any Collateral or as
to the taking of any necessary steps to preserve rights against prior parties or
any other rights pertaining to any Collateral. Upon the occurrence of an Event
of Default (or if the Borrower fails to cooperate in completing a Collateral
Assignment (as defined below)), the Borrower hereby appoints the Secured Party
as its attorney-in-fact, with full authority in the place and stead of the
Borrower and in the name of the Borrower or otherwise, from time to time in the
Secured Party’s discretion, to take any action and to execute any instrument
which the Secured Party may reasonably deem necessary to accomplish the purposes
of this Agreement. If requested by the Secured Party at any time after April 15,
2016, the Borrower shall cooperate with the Secured Party in completing a
transfer and collateral assignment of the domain names of the Borrower to
further secure its interests under this Agreement (a “Collateral Assignment”).

 

SECTION 10. Events of Default. The following events shall constitute events of
default (hereinafter referred to as “Events of Default”):

 

(a) Failure by Borrower or any guarantor to pay promptly when the same shall
become due all or any portion of the Obligations, including, but not limited to,
any principal or interest due under the Note or due under any other instrument
evidencing the Obligations; or

 

(b) Failure by Borrower or any guarantor to comply with or perform any provision
of this Agreement or any provision of any document contemplated by or delivered
in connection with this Agreement on Borrower’s part to be complied with or
performed; or

 



 Page 3 of 19 

   

 

(c) Any representations or warranties made or given, or to be made or given, by
Borrower in this Agreement, or in any certificate, agreement, instrument or
statement contemplated by or made or delivered in connection with this
Agreement, shall have been incorrect, false, or misleading in any material
respect when made; or

 

(d) Breach of, or a violation of, any covenant of Borrower made or given in
connection with this Agreement; or

 

(e) Subjection of the Collateral, or any part thereof, to attachment, levy, of
execution or other judicial process; or

 

(f) The occurrence of an assignment for the benefit of creditors by Borrower;
the adjudication in bankruptcy of Borrower; the filing of a voluntary petition
by Borrower under any of the provisions of the federal bankruptcy laws, or in
any other insolvency proceeding; the filing of any answer or other pleading by
Borrower admitting the material allegations of any petition filed against
Borrower or failure of Borrower in any bankruptcy or insolvency proceeding; the
filing of a petition under any of the provision of the federal bankruptcy laws
against Borrower or the failure of Borrower to pay the said party’s respective
debts as they become due; or

 

(g) The issuance of a notice of tax lien or the institution of proceedings in
connection with the enforcement or a tax lien against Borrower or the failure by
Borrower to pay, withhold, collect, or remit any tax or tax deficiency when
assessed or due; or

 

(h) Liquidation, merger, sale or distribution or transfer of assets,
consolidation or other change in control, or suspension of usual business of or
by Borrower or a change in trustee by the Trust; or

 

(i) Application for, consent to, or appointment without application of a
receiver, trustee or liquidator for Borrower, or for any part of the Collateral
or other assets of Borrower.

 

SECTION 11. Remedies. If any Event of Default shall have occurred and be
continuing:

 

(a) The Secured Party may exercise with respect to the Collateral, in addition
to other rights and remedies provided for under this Agreement, or under the
Note, or under any other instrument evidencing or securing the Obligations, or
otherwise available to the Secured Party, all the rights and remedies of a
secured party under the Uniform Commercial Code (hereinafter referred to as the
“Code”) when a debtor, which term debtor shall include for purposes of this
Agreement Borrower, is in default (whether or not the Code applies to the
affected Collateral) and also may (i) require Borrower to, and Borrower hereby
agrees that it will, at Borrower’s expense and upon request of the Secured Party
forthwith assemble all or part of the Collateral requested by the Secured Party
and make it available to the Secured Party at a place to be designated by the
Secured Party which is reasonably convenient to both parties and (ii) without
notice, except as specified below, sell the Collateral or any part thereof in
one or more parcels at public or private sale, at any of the Secured Party’s
offices or elsewhere, for cash or on credit (Borrower shall be credited with the
net proceeds of such sale only when such proceeds are actually received by the
Secured Party) or for future delivery, and at such price or prices and upon such
other terms as is commercially reasonable. The nature of any such sale as
“commercially reasonable” shall be governed by the Uniform Commercial Code.
Borrower agrees, that to the extent notice of sale shall be required by law,
notice to Borrower at least ten (10) days prior to the time and place of any
public or private sale is to be held shall constitute reasonable notification.
The Secured Party shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given. The Secured Party may postpone
and adjourn any public or private sale from time to time by announcement at the
time and place fixed therefor, and such sale may without further notice be made
at the time and place to which it was so adjourned. Re-notice to Borrower shall
not then be required, and Borrower does hereby waive the necessity of such
re-notice.

 



 Page 4 of 19 

   

 

(b) All cash proceeds (including proceeds from insurance) received by the
Secured Party in respect of any sale of, collection from, or other realization
upon all or any part of the Collateral may in the discretion of the Secured
Party be held by the Secured Party as collateral for and/or then or at any time
thereafter be applied (after payment of any amounts payable to the Secured Party
pursuant to Section 12) in whole or in part by the Secured Party against all or
any part of the sums due to the Secured Party under the Note or under any other
instrument evidencing the Obligations in such order as the Secured Party shall
elect. Any surplus of such cash or cash proceeds held by the Secured Party
remaining after payment in full of all of the principal and interest due under
the Note or under any other instrument evidencing the Obligations shall be paid
over to Borrower or to such party as may be lawfully entitled to receive such
surplus.

 

SECTION 12. Indemnity and Expenses.

 

(a) Borrower shall and does hereby indemnify the Secured Party and the Secured
Party’s directors and officers, if any, against any and all claims, losses, and
liabilities growing out of or resulting from this Agreement (including, without
limitation to, enforcement of this Agreement), except claims, losses or
liabilities resulting from the Secured Party’s negligence or willful misconduct.

 

(b) Borrower shall upon demand pay to the Secured Party the amount of any and
all reasonable expenses, including the reasonable fees and disbursements of
Secured Party’s attorneys and of any experts and agents (including any costs or
expenses associated with perfecting a security interest in the various states
where the Debtors and Collateral are located), which the Secured Party may incur
in connection with (i) the drafting, negotiation, execution and ongoing
administration of this Agreement (ii) the custody, preservation, use or
operation of, or the sale of, collection from, or other realization upon, any of
the Collateral; (iii) the exercise or enforcement of any of the rights of the
Secured Party hereunder; or (iv) the failure by Borrower to perform or observe
any of the provisions hereof. Fees and costs incurred by the Secured Party in
connection with the negotiation of this Agreement and the Note shall be paid by
Borrower out of the Note proceeds or by wire transfer from Borrower on the same
day that invoices are presented to Borrower.

 

SECTION 13. Amendments. No amendment or waiver of any provision of this
Agreement nor consent to any departure by Borrower herefrom shall in any event
be effective unless the same shall be in writing and signed by the Secured
Party, and then such wavier or consent shall be effective only in the specific
instance and for the specific purpose for which it is given.

 

SECTION 14. Addresses for Notices. All notices and other communications provided
for hereunder shall be in writing (including telegraphic communication) and, if
to the Secured Party, mailed, telegraphed, faxed, or delivered to Secured Party,
addressed to Secured Party at the address noted on page 1 above; if to Borrower,
mailed or delivered to Borrower, addressed to the address noted on page 1 above,
or as to either party at such other address as shall be designated by such party
in a written notice to the other party supplying a new address for notices under
the terms of this Section. All such notices and other communications shall, when
mailed, telegraphed, faxed, or delivered, respectively, be effective when
deposited in the mails or delivered to the telegraph company, placed on the
facsimile machine, or delivered respectively, addressed as aforesaid.

 

SECTION 15. Continuing Security Interest; Transfer of Note. This Agreement shall
create a continuing security interest in the Collateral and shall (i) remain in
full force and effect until written termination of this Agreement by the Secured
Party, (ii) be binding upon Borrower, and Borrower’s successors and assigns, and
(iii) inure to the benefit of the Secured Party and the Secured Party’s heirs,
legal representatives, successors, participants, transferees and assigns.
Without limiting the generality of the foregoing clause (iii), the Secured Party
may assign or otherwise transfer the Note, or any other instrument evidencing
the Obligations, or this Agreement, or any other evidence of indebtedness held
by the Secured Party to any other person or entity; and such other person or
entity shall thereupon become vested with all the benefits in respect thereof
granted to the Secured Party herein or otherwise. Upon the termination of this
Agreement by the Secured Party, all rights to the Collateral shall revert to
Borrower.

 

SECTION 16. Governing Law; Terms. This Agreement shall be governed by and
constructed in accordance with the laws of the State of New York. Venue for any
dispute hereunder shall lie in New York County, New York.

 

SECTION 17. Purchase Money Security Agreement. This Agreement is a purchase
money security agreement and secures a purchase money Note.

 

SECTION 18. Receiver. Secured Party may seek the appointment of a receiver to
protect and preserve the Property in the event of the occurrence of an Event of
Default, as defined in this Agreement.

 

IN WITNESS WHEREOF, the undersigned have caused these presents to be executed on
the dates set forth below.

 

[Signature Pages Follow]

 



 Page 5 of 19 

   



 

Signed, sealed and delivered     “BORROWER” or “DEBTOR” in the presence of:    
            /s/ Adam Remis   /s/ Pamela Barnhill (Name: Adam Remis )   Pamela
Barnhill, as Trustee         of INNSUITES HOSPITALITY TRUST, an Ohio        
unincorporated real estate investment trust                   IBC HOTELS, LLC,  
      an Arizona limited liability company             /s/ Christa Leesman   By:
/s/ Pamela Barnhill (Name: Christa Leesman )     Pamela Barnhill, Manager

 

STATE OF __________________ )   )ss: COUNTY OF ________________ )



 

I HEREBY CERTIFY that before me, a Notary Public, personally appeared PAMELA
BARNHILL, as Trustee of INNSUITES HOSPITALITY TRUST, an Ohio unincorporated real
estate investment trust, and as Manager of IBC HOTELS, LLC, an Arizona limited
liability company, respectively, to me known to be the person described in and
who executed the foregoing instrument and who acknowledged before me that said
person executed the same for the purposes therein set forth on behalf of said
Trust and Company. I further state that (check one) _____ I have examined the
current driver’s license of the aforesaid person, or _____ I am familiar with
the identity of the aforesaid person, and have confirmed said person’s identity.

 

WITNESS my hand and official seal in the state and county last aforesaid this
____ day of January, 2016.

 

        NOTARY PUBLIC, STATE OF  



  (Name: )

 

My commission expires: (Affix Seal)

 



 Page 6 of 19 

   



 

Signed, sealed and delivered     “SECURED PARTY” in the presence of:            
  LAURENCE HOLDINGS LIMITED,         an Ontario corporation                  
By: /s/ Peter Schwarz (Name:   )     Peter Schwartz         (Title:   )        
            (Name:   )        

 

COUNTRY OF CANADA )   )ss: PROVINCE OF _________________ )

 

I HEREBY CERTIFY that before me, a Notary Public, personally appeared PETER
SCHWARTZ, as _____________ of LAURENCE HOLDINGS LIMITED, an Ontario corporation,
to me known to be the person described in and who executed the foregoing
instrument and who acknowledged before me that said person executed the same for
the purposes therein set forth on behalf of said corporation. I further state
that (check one) _____ I have examined the current driver’s license of the
aforesaid person, or _____ I am familiar with the identity of the aforesaid
person, and have confirmed said person’s identity.

 

WITNESS my hand and official seal in the Country and Province last aforesaid
this ____ day of January, 2016.

 

      NOTARY PUBLIC   (Name:   )

 

My commission expires: (Affix Seal)

 



 Page 7 of 19 

   

 

SCHEDULE “1”

 

(Business Assets)

 

  ● All assets purchased by IBC Hotels, LLC (“IBC”), including all the
furniture, fixtures, equipment, inventory, intellectual property, other tangible
assets, and general intangibles of the business (the “Business”), from Vacation
Technologies International, Inc. d/b/a International Vacation Hotels, a Texas
corporation located at 12750 Merit Drive Suite 1431, Dallas, Texas 75251, in
Dallas County, Texas (as further specified in this Schedule “1”) and all
property and assets acquired by the Debtor after the date hereof relating to the
Business.         ● Customer accounts and records and deposits associated with
the Business.         ● Business trade name, International Vacation Hotels.    
    ● All Business contracts and agreements, including but not limited to
contracts with customers of the Business and suppliers of the Business.        
● Website (www.internationalvacation.com) and all software (and related
licenses) and all other intellectual property utilized in connection with the
Business.

 

All of the following referenced assets:

 

  a. All of the following Domain Names, and any trademarks and associated
goodwill related to the Domain Names, any accounts receivable, accounts,
instruments, general intangibles and payment intangibles arising from or related
to use of the Domain Names, and proceeds:

 

AFRICAN-TULIP.COM

AFRICANREGENT.COM

AFWELLODGE.COM

AIRPORTHOTELGHANA.COM

ALADDINREDSEA.COM

ALDIARMINA.COM

ALDIARREGENCY.COM

ALLRIVIERARESORT.NET

AMETISHOTELS.COM

AQUARELLESVILLAS.COM

 



 Page 8 of 19 

   

 

ARAWAKBEACHINN.COM

ARAWAKBEACHINN.NET

ARENASCANCUN.COM

ARENASCANCUNHOTEL.COM

AYCRESORT.COM

AZAMBEZIRIVERLODGE.COM

beachcrossvillas.com

BESTVACATIONDEAL.COM

BESTVACATIONDEALS.COM

BIGCAVECAMP.COM

BLUEHUTHOTEL.COM

BLUEORCHIDSHOTEL.COM

BOMANICAMP.COM

BUSUABEACH.COM

BUTTERFLYBEACH.NET

BUTTERFLYBEACHHOTEL.COM

BUTTERFLYBEACHRESORT.COM

CACAOBEACHRESORT.COM

CANCUNARENASHOTEL.COM

CARIBBEABAY.COM

CARIBBEABAYRESORT.COM

CARLTONINNATTOTEMLAKE.COM

CASAMEXICANAHOTEL.NET

CASASOLISABELA.COM

CHATEAUBLANCAPARTMENTS.COM

CHATEAUBLANCAPTS.COM

CHIPICANMOTEL.COM

CLUBALIGIO.COM

COLUMBUSHEIGHTS.COM

COOPMARENARESORT.COM

CORALMISTHOTEL.COM

CORALSEASGARDEN.COM

CORALSEASRESORT.COM

CORONADELMARBELIZE.COM

COSTADORADABEACHRESORTS.COM

COSTADORADARESORTS.COM

COSTADORADOBEACHRESORTS.COM

COSTADORADORESORTS.COM

COZYNESTGUESTHOUSE.COM

CRATERLAKECAMP.COM

CRATERSAFARILODGE.COM

CRESTABOSELE.COM

CRESTABOTSALOHOTEL.COM

 



 Page 9 of 19 

   

 

CRESTACHURCHILL.COM

CRESTAGOLFVIEWHOTEL.COM

CRESTAJAMESON.COM

CRESTAJWANENGHOTEL.COM

CRESTALODGEGABORONE.COM

CRESTALODGEHOTEL.COM

CRESTAMAHALAPYE.COM

CRESTAMARANGHOTEL.COM

CRESTAMOWANASAFARI.COM

CRESTAOASIS.COM

CRESTAPRESIDENTHOTEL.COM

CRESTARILEYSMAUN.COM

CRESTASPRAYVIEWZIMBABWE.COM

CRESTATHAPAMAHOTEL.COM

CRYSTALPALMHOTEL.COM

CRYSTALPALMHOTELS.COM

DAHABOASIS.COM

DIAMONDSDREAMOFZANZIBAR.COM

DIAMONDSLAGEMMA.COM

DOMAINEDELANSEDESROCHERS.COM

DONARCADIA.COM

DONBEACHROAD.COM

DONEASTGATE.COM

DONJOHANNESBURG.COM

DONROSEBANK.COM

DONSANDTON.COM

ELEGANZIACONDOS.COM

ELEPHANTHILLSRESORT.COM

ELGRECOSUITESRESORT.COM

ELMINABEACHHOTEL.COM

ENYATILODGE.COM

FIREFLYCOTTAGESNEGRIL.COM

FOOTEPRINTS.NET

FOXINN.COM

FREEZONEPRINCESSCASINO.COM

FREEZONEPRINCESSHOTEL.COM

GALAPAGOSISLANDHOTEL.COM

GARRAWAYHOTEL.NET

GATESOFPARADISEHOTEL.COM

GIRASOLCANCUN.COM

GIRASOLHOTEL.COM

GLORYVILLAS.COM

GLORYVILLASHOTEL.COM

 



 Page 10 of 19 

   

 

GOASIA4LESS.COM

GOCARIBBEAN4LESS.COM

GOCAYMAN4LESS.COM

GOCHINA4LESS.COM

GOEUROPE4LESS.COM

GOFLORIDA4LESS.COM

GOHAWAII4LESS.COM

GOJAMAICA4LESS.COM

GOLDBEACHRESORT.COM

GOLDENLEOPARDRESORT.COM

GOLFVILLAGEHOTEL.COM

GOMEXICO4LESS.COM

GOORLANDO4LESS.COM

GORGESLODGEZIMBABWE.COM

GORILLASAFARI-LODGE.COM

GOVEGAS4LESS.COM

GRANDHOTELDEPARIS.NET

GRANHOTELLASGALERAS.COM

GRANITERIDGEZIMBABWE.COM

GREATZIMBABWEHOTEL.COM

HAMEAUBEAUREGARD.COM

HAMEAUDEBEAUREGARD.COM

HARARESAFARI.COM

HARARESAFARILODGE.COM

HAWANERESORT.COM

HENNESSISHOTEL.COM

HENRYMORGANBEACHRESORT.COM

HISMAJESTYSHOTEL.COM

HOLYTRINITYHOTEL.COM

HONEYMOON4LESS.COM

HOSTALCONTINENTALPERU.COM

HOSTALMACHUPICCHU.COM

HOSTALPLAZAPERU.COM

HOSTALPRESIDENTE.COM

HOTEL-AFRICANA.COM

HOTELACROPOLISMAYA.COM

HOTELAMBASSADEUR.NET

HOTELANSEDESROCHERS.COM

HOTELARAWAK.COM

HOTELARAWAK.NET

HOTELBAEZCARRIZAL.COM

HOTELBASDUFORT.COM

HOTELBOLIVARPERU.COM

 



 Page 11 of 19 

   

 

HOTELBRITANNIACOSTARICA.COM

HOTELCANELLABEACH.COM

HOTELCARACOLPLAZA.COM

HOTELCARAYOU.COM

HOTELCARAYOUMARTINIQUE.COM

HOTELCARVALLOCUENCA.COM

HOTELCARVALLOECUADOR.COM

HOTELCASABELLA.NET

HOTELCHEZJOSEPH.COM

HOTELDELAGALLERIA.COM

HOTELEDENPALM.COM

HOTELELSANTUARIO.COM

HOTELESCLUBDELSOL.COM

HOTELIMPERIALLASPERLAS.COM

HOTELINTERNATIONAL2000.COM

HOTELKAIRABA.COM

HOTELLAALDEA.COM

HOTELLAMADA.COM

HOTELLAPIEDRA.COM

HOTELMAGICACANTARRANA.COM

HOTELMANDELA.COM

HOTELMANSIONTARAHUMARA.COM

HOTELMERIEM.COM

HOTELMIRADORBARRANCAS.COM

HOTELNORDCHAMPAGNE.COM

HOTELPALACIODESAL.COM

HOTELPRESIDENTEPERU.COM

HOTELPUEBLODORADO.COM

HOTELPUNTACANAGRAND.COM

HOTELPUNTACOCLES.COM

HOTELPUNTAGALEON.COM

HOTELPUNTAGALEON.NET

HOTELPUNTAGALEONRESORT.NET

HOTELREGENTINTERCONTINENTAL.COM

HOTELROOMRENTALS.COM

HOTELSANTAANITA.COM

HOTELSIMPERIALCANCUN.COM

HOTELSOLISABELA.COM

HOTELVICTORIAUPN.COM

HOTELVILLABELLA.COM

HOTELVILLASVILMA.COM

HOTELVILLAVISTAARENAL.COM

HTAHOTEL.COM

 



 Page 12 of 19 

   

 

INTERNATIONALHOTELROOM.COM

INTERNATIONALHOTELROOMS.COM

INTERNATIONALVACATION.COM

INTVAC.COM

ISLANDDREAMSRENTALS.COM

IVISITAFRICA.COM

JOHNSHALLADVENTURETOURS.COM

JOSHUAROSEGUESTHOUSE.NET

JUNGLEBAYRESORTANDSPA.COM

KEDARCOUNTRYHOTEL.COM

kedarheritagelodge.com

KILIFIBAYRESORT.COM

KUNDUCHIBEACHAPARTMENTS.COM

KUNDUCHIBEACHRESORT.COM

KWANTUHOTEL.COM

LAHAUTPLANTATION.COM

LAKEMANYARALODGETZ.COM

LAPAGERIEHOTEL.COM

LAPALMROYALBEACHHOTEL.COM

LAPEQUENACASITA.COM

LASGAVIOTASTAMARINDO.NET

LASSIRENASHOTEL.COM

LASUCRERIEDUCOMTE.COM

LEFLAMBOYANTSTMARTIN.COM

LEGENDGARDENCONDOS.COM

LEHAMEAUDEBEAUREGARD.COM

LEPARCQUITO.COM

LEVALLONRESIDENCE.COM

LEVANTMER.COM

LEVILLAGECREOLE.COM

LODGEATTHEANCIENTCITY.COM

LOSMANDARINOSHOTEL.COM

LTIAGADIRBEACHCLUB.COM

LTIBEACHRESORT.COM

LTIBEACHRESORTDR.COM

LUKEHOTEL.COM

MAASAIOSTRICH.COM

MANDELAHOTEL.COM

MANSIONTARAHUMAURA.COM

MANTENGACULTURALVILLAGE.COM

MAPENZIBEACH.COM

MASAIMARAFIGTREECAMP.COM

MATETSIWATERLODGE.COM

 



 Page 13 of 19 

   

 

MATOBOHILLSLODGE.COM

MERICAHOTEL.COM

MERICAHOTELS.COM

MEXICOHOTELSGUIDE.COM

MILLGATEHOUSEHOTEL.COM

MIRAGETOBAGO.COM

MISIONHOTEL.COM

MISTYHILLSCOUNTRYHOTEL.COM

MISTYHILLSHOTEL.COM

MJIVILLAHOTEL.COM

MONDOTREE.COM

MONTERAYAPARTMENT.COM

MORGANSHARBOURHOTEL.COM

MURRAYHEIGHTS.COM

NAIROBIPACIFICHOTEL.COM

NATURAPARKBEACHECORESORT.COM

NATURAPARKBEACHRESORT.COM

NEGRILRELAX.COM

NEGRILRELAXRESORT.COM

NEGRILTREEHOUSE.COM

NEPTUNEPALMBEACH.COM

NEPTUNEPARADISEBEACH.COM

NEPTUNEPWANIBEACH.COM

NEPTUNEVILLAGEBEACH.COM

NEWAMBASSADORHOTEL.COM

NEWVICTORIAINN.NET

NOGAHILHOTEL.COM

NORDCHAMPAGNE.COM

NWRCAMPS.COM

OAKWOODHOTELNAIROBI.COM

OLDEANISAFARILODGETZ.COM

OLE-SERENI.COM

OLEDIANISAFARILODGE.COM

OUALIEBEACHRESORT.COM

PALMVIEWGUESTHOUSE.COM

PAPAGAYORESORTS.COM

PEACOCKCITYCENTER.COM

PEACOCKMILLENNIUM.COM

PEACOCKMILLENNIUMTOWERS.COM

PHHOTELSACCRA.COM

PHHOTELSGHANA.COM

PHOTW.COM

PICARDBEACHCOTTAGES.COM

 



 Page 14 of 19 

   

 

PINKPANTHERHOTEL.COM

PORTSMOUTHBEACHHOTEL.COM

POSADABARRANCASHOTEL.COM

POSADADELHIDALGORESORT.COM

POSADASDELINCA.COM

PREMIUMHOTELSOFTHEWORLD.COM

PRINCESSBELIZE.COM

PRINCESSCOROZAL.COM

PRINCESSHOTELFREEZONE.COM

PWANIBEACH.COM

QUALTONHOTELS.COM

RAINBOWAMBASSADOR.COM

RAINBOWAZAMBEZIRIVERLODGE.COM

RAINBOWBULAWAYO.COM

RAINBOWKADOMAHOTEL.COM

RAINBOWVICTORIAFALLS.COM

REDHUTINN.COM

REESHOTELGHANA.COM

REINACUMAYASA.COM

REINACUMAYASABEACHRESORT.COM

RELAX-RESORT.COM

REZTRAV.COM

RIADKARAMHOTEL.COM

RIDGEHILLSUITES.COM

ROYALEHUMMINGBIRD.COM

ROYALINNPUNO.COM

ROYALPARKHOTELKUMASI.COM

RYADMOGADORAGADIR.COM

RYADMOGADORAGDAL.COM

RYADMOGADORESSAOUIRA.COM

RYADMOGADORGUELIZ.COM

RYADMOGADORHOTELS.COM

RYADMOGADORKASBAH.COM

RYADMOGADORMENARA.COM

RYADMOGADORMENZAH.COM

RYADMOGADOROPERA.NET

SABLESANDSLODGE.COM

SABLEVALLEYLODGE.COM

SANAGUSTINCOLONIAL.COM

SANAGUSTINDECALLO.COM

SANAGUSTINELDORADO.COM

SANAGUSTINEXCLUSIVE.COM

SANAGUSTINHOTELES.COM

 



 Page 15 of 19 

   

 

SANAGUSTININTERNACIONAL.COM

SANAGUSTINMONASTERIO.COM

SANAGUSTINPARACAS.COM

SANAGUSTINPLAZA.COM

sanagustinposadamonasterio.com

SANAGUSTINRIVIERA.COM

SANAGUSTINURUBAMBA.COM

SEABREEZEBEACHHOTEL.COM

SEACLIFFRESORTSPA.COM

SEASPLASH.COM

SENTIDONEPTUNEBEACH.COM

SENTIDOPALMBEACH.COM

SENTIDOPARADISEBEACH.COM

SENTIDOVILLAGEBEACH.COM

SENTRIM680.COM

SENTRIMAMBOSELI.COM

SENTRIMBOULEVARD.COM

SENTRIMCASTLE.COM

sentrimelementaita.com

SENTRIMHOTELS.COM

SENTRIMMAASAI.COM

SENTRIMSAMBURU.COM

SENTRIMTSAVO.COM

SENZIGUESTHOUSE.COM

SENZIGUESTLODGE.COM

SHASHANILODGE.COM

SHAWPARKHOTEL.COM

SHIELDSNEGRIL.NET

SHIELDSNEGRILHOTEL.COM

SIKUMITREELODGE.COM

SIXEIGHTYHOTEL.COM

SKREGENCY.COM

SOLISABELA.COM

SONDELALODGE.COM

SPINDRIFTBELIZE.COM

SUGARCANEBARBADOS.COM

SUNBIRDHOTELS.COM

SUNFLOWERSEAVILLAS.COM

SUNSETONTHEBEACHRESORT.COM

SUNSETONTHECLIFFSRESORT.COM

SUTTONPLACEDOMINICA.NET

TABACONGRANSPA.COM

THEAFRICANREGENT.COM

 



 Page 16 of 19 

   

 

THEBAOBABSEALODGE.COM

THEEVERGREENHOTEL.COM

THEFISHERMANSPOINT.COM

THEHARMONYSUITES.COM

THEHOTELALHAMBRA.COM

THEHUMMINGBIRDHOTEL.COM

THEHUMMINGBIRDSAINTLUCIA.COM

THEPLAYABLANCARESORT.COM

THEPOINTCONTADORA.COM

THERAINBOWTOWERS.COM

THESTILLPLANTATION.COM

THETRAVELCZAR.COM

THEWOODENHOUSEHOTEL.COM

TRANQUILITYCOVERESORT.COM

TRANSITLODGE.COM

TRESERVATIONS.COM

TROPICALDREAMBEACHRESORT.COM

TROPICALMANSIONSUITES.COM

TROPICALPARADISE-CAYECAULKER.COM

TRUEVINELODGE.COM

TSODILOLODGE.COM

TURQUOISERESIDENCE.COM

TURTLEBAYBEACHCLUB.COM

TUXEDOVILLASSTLUCIA.COM

UGANDAEXCLUSIVELODGES.COM

USHOTELS4LESS.COM

VFMSUITES.COM

VIKHOTELARENABLANCA.COM

VIKHOTELCAYENABEACH.COM

VILLABAYAHOTEL.COM

VILLAGECREOLEHOTEL.COM

VILLAGEHOTELJAMAICA.COM

VILLASVILMA.COM

VISIT2VISIT.COM

VISITCOSTABALLENA.COM

VISITTOVISIT.COM

WINDSORINNLODGE.COM

WOODENHOUSEHOTEL.COM

WORTHINGCOURTAPARTMENTS.COM

ZAKIHOTEL.COM

ZANZIBARBEACHRESORTTZ.COM

 

  b. All of the Business reservation phone numbers and fax numbers         c.
All of the Business emails

 



 Page 17 of 19 

   

 

 

PROMISSORY NOTE

 

U.S. $400,000.00

Effective Date: January 8, 2016

 

BEING INDEBTED, for value received, Pamela Barnhill, as Trustee of InnSuites
Hospitality Trust, an Ohio unincorporated real estate investment trust, and IBC
Hotels, LLC, an Arizona limited liability company, jointly and severally
(hereinafter collectively referred to as “Borrower”), promise to pay to LAURENCE
HOLDINGS LIMITED, an Ontario corporation, its successors and/or assigns
(hereinafter referred to as “Holder”), or order, at 403-150 Caroline Street,
South Waterloo, Ontario, Canada, the sum of FOUR HUNDRED THOUSAND and NO/100
($400,000.00) DOLLARS OF THE UNITED STATES OF AMERICA (“USD”), together with
interest thereon on all sums advanced from the date hereof, at the fixed rate of
Eight (8.00%) Percent per annum. Commencing on and effective as of February 1,
2016 and on the first (1st) day of each and every month thereafter until the
payment due on May 1, 2016, Borrower shall make interest only payments to Holder
at the rate set forth above. Commencing on June 1, 2016 and on the first (1st)
day of each and every month thereafter until the Maturity Date, as defined
below, Borrower shall make monthly payments in USD to Holder of principal and
interest in the amount of $14,787.88 USD. The proceeds from this Note shall be
used solely to fund the acquisition of the business and assets of Vacation
Technologies International, Inc. upon terms and conditions satisfactory to
Holder in its sole discretion.

 

All unpaid sums of unpaid principal and accrued interest shall become
immediately due and payable in full on February 1, 2019 (hereinafter and
heretofore referred to as the “Maturity Date”).

 

Time is of the essence hereof. This Note shall be deemed and considered and
deemed in default when any payment required to be made hereunder shall not have
been received by Holder within five (5) days following the due date and shall
remain in default until all sums then declared to be due and payable by Holder
shall have been paid. While in default, this obligation shall bear interest at
the highest applicable rate permitted under New York law. If any monthly
installment or other payment due under this Note is in default as defined
herein, or if any action or forbearance under any related loan or security
document is in default as defined therein, the entire principal amount
outstanding and accrued interest thereon shall become immediately due and
payable at the option of Holder upon five (5) days advance written notice to
Borrower. Holder may exercise this option to accelerate during any default
regardless of any prior forbearance. If suit is brought to collect this Note,
Holder shall be entitled to collect all reasonable costs and expenses of that
suit not limited to taxable costs, including but not limited to reasonable
attorneys’ fees, including appellate attorneys’ fees.

 

The five (5) day default period shall have no applicability to the final payment
due on the Maturity Date, which said final payment shall be deemed and
considered in default if not paid on the Maturity Date.

 

The obligation evidenced by this Note may be prepaid in whole or in part without
penalty. All payments made upon this Note shall be applied first to the payment
of accrued interest and secondly upon the principal balance, except that
payments made hereon may first be applied against any late charges or other fees
and expenses incurred by Holder and then to interest and principal as aforesaid
at Holder’s option.

 

Notwithstanding the rates of interest set forth in this Note, it is the
intention of Borrower and Holder that the interest charged shall in no event
ever exceed the maximum allowed by law; and any sums paid or collected which
would render this obligation usurious shall be refunded or credited to Borrower.

 

 



 Page 18 of 19 

   

 

 

Borrower and all makers, endorsers, sureties, and guarantors jointly and
severally waive any and all rights or entitlements Borrower may have to a trial
by jury in any dispute in connection with this instrument.

 

Borrower and all makers, endorsers, sureties, and guarantors jointly and
severally waive notice of and consent to any and all extensions of time,
renewals, waivers, or modifications that may be granted by Holder with respect
to the payment or other provisions of this Note, and to the release of the
collateral or any part thereof, with or without substitution, and agree that
additional makers, endorsers, guarantors, or sureties may become parties to this
Note without notice to them and without affecting their liability hereunder.

 

Holder shall not be deemed by any act of omission or commission to have waived
any of Holder’s rights or remedies under this Note, unless such waiver is in
writing and signed by Holder and then only to the extent specifically set forth
in the writing.

 

Failure of Holder to exercise any right or remedy on any occasion shall not
constitute a waiver of the right to exercise such right or remedy on any other
occasion.

 

Holder and Holder’s successors and assigns may freely and without the consent of
Borrower being required, at any time and from time to time, assign or transfer
this Note and any and all of its related loan and security documents. Borrower
acknowledges and affirms that the right and entitlement of Holder or Holder’s
successors and assigns to assign or transfer this Note is a critical component
of this obligation.

 

This Note shall be governed by and construed in accordance with the laws of the
State of New York. It shall be of no relevance or materiality where this
instrument is held by the Holder.

 

This is a purchase money Promissory Note, which is secured by a purchase money
Security Agreement executed in favor of Holder of even date herewith.

 



    “BORROWER”                 /s/ Pamela Barnhill       Pamela Barnhill, as
Trustee of InnSuites Hospitality Trust,
an Ohio unincorporated real estate investment trust               IBC HOTELS,
LLC,       an Arizona limited liability company                 By: /s/ Pamela
Barnhill         Pamela Barnhill, Manager            

 

 Page 19 of 19 

   



